DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2015/0381632) in view of Huang et al. (US 2012/0137156).
Referring to Claim 1, Li teaches an electronic device, comprising:
a screen (paragraph 43);
a distance sensor (paragraph 52), configured to transmit an acknowledgement signal, and receive a feedback signal responding to the acknowledgement signal (paragraph 53);
a memory, configured to store at least one program instruction, a first threshold value, a second threshold value, and a predetermined value, wherein the first threshold value is less than the second threshold value (paragraphs 137-139 noting first, second and third threshold); and
a processor, electrically connected to the distance sensor and the memory, and loading the at least one program instruction to perform the following steps:

determining a signal strength value of the feedback signal (paragraph 179);
obtaining the first threshold value and the second threshold value from the memory; and
comparing the signal strength value with the first threshold value and the second threshold value, wherein the first threshold value is less than the second threshold value (paragraphs 137-139).
Li does not teach wherein the processor controls the screen to operate in a first mode when the signal strength value is greater than the second threshold value; and the processor compares the signal strength value with the predetermined value when the signal strength value is greater than the first threshold value but not greater than the second threshold value; and the processor adjusts the first threshold value to be the signal strength value when the signal strength value is greater than the predetermined value. Huang teaches wherein the processor controls the screen to operate in a first mode when the signal strength value is greater than the second threshold value; and the processor compares the signal strength value with the predetermined value when the signal strength value is greater than the first threshold value but not greater than the second threshold value; and the processor adjusts the first threshold value to be the signal strength value when the signal strength value is greater than the predetermined value (see paragraph 37 where is states the third threshold (predetermined value) is the same as the first threshold and fig. 3 where the second threshold is higher). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention 
Claim 7 has similar limitations as claim 1.
Referring to Claims 2 and 8, Huang also teaches controlling the screen to operate in a second mode when the signal strength value is not greater than the second threshold value, and the second mode is different from the first mode (paragraph 37 noting normal and low power mode).
Referring to Claims 3 and 9, Huang also teaches comparing the signal strength value with the predetermined value when the signal strength value is not greater than the first threshold value; and the processor adjusts the first threshold value to be the predetermined value when the signal strength value is not greater than the predetermined value (paragraph 37 noting the third threshold the same as the first threshold and lower than the second threshold).
Referring to Claims 4 and 10, Huang also teaches the predetermined value is less than or equal to the first threshold value (paragraph 27 noting the third threshold the same as the first threshold).
Referring to Claim 5, Huang also teaches power consumed by the screen operating in the first mode is less than power consumed by the screen operating in the second mode (paragraph 37 noting normal and low power mode).
Referring to Claim 6, Li also teaches an infrared transmitter, the acknowledgement signal is an infrared signal, and the infrared transmitter is configured to transmit the infrared signal (paragraph 52).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENE YUN whose telephone number is (571)272-7860.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 5712727882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EUGENE YUN/Primary Examiner, Art Unit 2648